FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ Transaction by Person Discharging Managerial Responsibilities Disclosure Rules DTR 3.1.4R We hereby inform you that the interest of Simon Lowth, a Director of the Company, in the ordinary shares of AstraZeneca PLC has changed as detailed below. On 26 April 2013, Mr Lowth exercised an option over 65,131 AstraZeneca ordinary shares at an option price of 2280 pence per share. Immediately following the exercise, Mr Lowth sold 54,561 of the 65,131 shares so acquired at a price of 3316 pence per share to cover the cost of exercise and associated taxes. He retained the balance of 10,570 shares. On 29 April 2013, Mr Lowth sold 8,690 AstraZeneca ordinary shares at a price of 3328 pence per share for reasons of personal financial planning. As a result of these transactions, Mr Lowth has an interest in 299,931 shares, which represent approximately 0.02% of the Company's issued ordinary capital. A C N Kemp Company Secretary 29 April 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:29 April2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
